Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-12, filed 04/06/2021, with respect to claims 1 and 14 have been fully considered and are persuasive.  The rejection of claims 1 and 14 and subsequently claims 2-13 and 15-19 have been withdrawn. 

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
Independent claim 1 of the present application claims a wing for an aircraft comprising a high lift actuation system which is drivingly coupled to the tip actuation unit to power the tip actuation unit. Guida (EP 2881322) teaches a high lift system and a foldable wing tip portion. Guida alludes to the foldable wing tip portion and the high lift actuation system being controlled a shared system (column 16, lines 32-34), but does not indicate explicitly that the high lift actuation system is drivingly coupled to power the tip actuation unit. There doesn’t appear to be prior art that includes a high lift actuation system drivingly coupled to a tip actuation unit nor would it be obvious to do so, therefore claim 1 and its dependent claims are allowable.
Independent claim 14 claims a high lift actuation system which is drivingly coupled to the tip actuation unit in order to move the foldable wing tip portion. Although Guida alludes to the foldable wing tip portion and high lift actuation system being controlled by a shared system, it does not explicitly .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647